CARLTON, Justice.
Appellees, individual chiropractors, and plaintiffs below, instituted a class action for declaratory judgment to determine the validity, meaning, and proper application of regulations concerning advertising promulgated by the appellant Board, defendant below. At the conclusion of the declaratory judgment proceedings, the Honorable Hugh Taylor, Circuit Judge, Second Judicial Circuit, decreed that Fla. Stats. §§ 460.11(2) (c) and 460.13(3) (g) 2, F.S.A. were constitutionally valid, but that Fla.Stat. § 460.13(3) (g) 1, F.S.A. and Ch. 100-2, Rule 2.01, Fla.Admin.Code, were invalid and unconstitutional. By direct appeal the appellant Board now contests Judge Taylor’s finding that the above statute and rule are unconstitutional. Fla. Const. Art. V, Section 4(2), F.S.A.
The essence of Judge Taylor’s ruling regarding the statute and rule in question was that the statute, from whence springs the rule, granted certain powers to the Board without explicating appropriate standards according to which the exercise of those powers should be limited. We need not go further here than to say that after careful review of the statute and the rule, we are satisfied that both are constitutionally sound. The discretion granted to the Board by the statute is within reasonable limits, and the rule does not reflect any abuse of that discretion.
*194Appellant also complains of certain other rulings by Judge Taylor, but we think that, aside from the constitutionality issue discussed above, all other matters were correctly decided.
Accordingly the decree below is affirmed in part and reversed in part with directions that the cause be remanded for disposition in accordance with our opinion and judgment.
It is so ordered.
DREW, Acting C. J., BOYD, J., and SPECTOR, District Court Judge, concur.
THORNAL, J., concurs specially.